DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, per pages 7-9, filed September 19, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 112 rejections  of July 22, 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2016/0240551).
	Claim 1, Lai discloses (Fig. 16) a three-dimensional NAND flash memory, comprising: 	a substrate (202, substrate, Para [0035]); 	a lower conductive layer (236, source line, Para [0035]) formed in or on the substrate (236 formed on 202); 	a plurality of stacks (206/214, group/first string select line, Para [0035]) extending along a first direction (horizontal direction, hereinafter “d1”) on the lower conductive layer (206/214 extends along d1 on 236) and respectively comprising stacks of insulators (each 206/214 has insulating strips 210, Para [0035]) and conductors (each 206/214 has conductive strips 208 and 214, Para [0035]) stacked along a vertical direction from the substrate (208 and 210 are stacked along a vertical direction from 202); 	a plurality of channel stacks (220/222, blocking layer-trapping layer-tunneling layer structure/channel layers, Para [0035]) separately arranged along one side of the plurality of stacks (220/222 are arranged on right side of 206/214s) and respectively comprising an insulating layer (220) comprising a charge storage layer (220 has trapping layer, Para [0035]) and a channel film (222, channel layers, Para [0035]), the insulating layer and the channel film extending along a vertical direction from the substrate (220 and 220 extend along vertical direction from 202), and a lower end of the channel film being electrically connected to the lower conductive layer (lower end of 222 is electrically connected to 236), wherein a topmost surface of each stack comprises portions covered by respective upper ends of the channel stacks (topmost surface of each 206/214 has portions covered by upper ends of 222); and 	a plurality of upper conductive layers (234, bit line, under broadest reasonable interpretation (BRI) 234 is considered to have a plurality as it has multiple portions), Para [0035]) extending along a second direction (portions of 234 extend in vertical direction, hereinafter “d2”) orthogonal to the first direction (d2 is orthogonal to d1), respectively arranged on the plurality of channel stacks (234 are respectively arranged on 220/222), and electrically connected to an upper end of the channel film being crossed by the upper conductive layer (channels 222 are connected to 234 so upper ends of 222 being crossed by 234 would also be connected, Para [0036]).	Claim 2, Lai discloses (Fig. 16) the flash memory according to claim 1, wherein the plurality of channel stacks (220/222) are arranged at a first interval along the first direction (220/222 are arranged at a first interval along the horizontal direction (d1)), and one NAND string comprises one of the channel stacks (there is one NAND string to 214 for each 222).	Claim 4, Lai discloses (Fig. 16) the flash memory according to claim 1, wherein one of the stacks (right 206/214) comprises the one side (right 206/214 comprises right side of right 206/214) and another side opposite to the one side (left side of right 206/214), and the channel stack (220/222) and the insulator (210) are arranged between one side of a first stack and another side of a second stack (left 220/222 and left 210 are arranged between bottom side of left 206/214 and top side of right 206/214) adjacent to each other in the second direction (where bottom side of left 206/214 and top side of right 206/214 can be considered adjacent to each other vertical direction (d2).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2016/0240551) as applied to claim 1 above, and further in view of Iino (US 2013/0056818).	Claim 3, Lai discloses the flash memory according to claim 2.	Lai does not explicitly disclose wherein the plurality of stacks are arranged at a second interval along the second direction, and a planar size of one memory cell is defined by the first interval and the second interval.	However, Iino discloses (Fig. 1) wherein a plurality of stacks (21, electrode films, and intervening 42, interlayer insulating films shown in Fig. 3, Para [0026], [0073], hereinafter “stack”) are arranged at a second interval along the second direction (under broadest reasonable interpretation (BRI) 21/42 form a stack with a plurality of them separated in vertical direction (z axis) in a second interval, hereinafter “i2”), and a planar size of one memory cell is defined (a planar size of MC can be defined as the surface area of the product of i1 and i2, i.e. front side surface area) by a first interval (interval between 21/42 in horizontal (y-direction), hereinafter “i1”) and the second interval (i2).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the stacks of Lai to have a second interval of stacks in a vertical direction that defines a planar area of the memory cell as the non-volatile memory is arranged in three-dimensions.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2016/0240551) in view of Iino (US 2013/0056818) as applied to claim 3 above, and further in view of Lee (US 2012/0068255).
Claim 7, Lai in view of Iino discloses The flash memory according to claim 3.	Lai discloses (Fig. 16) the flash memory according to claim 1, wherein the upper conductive layer (234) is a bit line (234 is a bit line, Para [0035]), the lower conductive layer (236) is a source line (236 is a source line, Para [0035]), an uppermost conductor of the stack is a gate of a selection transistor on a bit line side (214 is string select line, Para [0035]).	Lai in view of Iino does not explicitly disclose a lowermost conductor is a gate of a selection transistor on a source line side.	However, Lee discloses  (Figs. 2A-2B, 6A-6H) a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the lowermost conductor of Lee as it functions as a gate for grounding respective signals (lee, Para [0058]).
Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2016/0240551) as applied to claim 1 above, and further in view of Lee (US 2012/0068255).	Claim 5, Lai discloses (Fig. 16) the flash memory according to claim 1, wherein the upper conductive layer (234) is a bit line (234 is a bit line, Para [0035]), the lower conductive layer (236) is a source line (236 is a source line, Para [0035]), an uppermost conductor of the stack is a gate of a selection transistor on a bit line side (214 is string select line, Para [0035]).	Lai does not explicitly disclose a lowermost conductor is a gate of a selection transistor on a source line side.	However, Lee discloses  (Figs. 2A-2B, 6A-6H) a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the lowermost conductor of Lee as it functions as a gate for grounding respective signals (lee, Para [0058]).	Claim 6, Lai discloses (Fig. 16) the flash memory according to claim 2, wherein the upper conductive layer (234) is a bit line (234 is a bit line, Para [0035]), the lower conductive layer (236) is a source line (236 is a source line, Para [0035]), an uppermost conductor of the stack is a gate of a selection transistor on a bit line side (214 is string select line, Para [0035]).	Lai does not explicitly disclose a lowermost conductor is a gate of a selection transistor on a source line side.	However, Lee discloses  (Figs. 2A-2B, 6A-6H) a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the lowermost conductor of Lee as it functions as a gate for grounding respective signals (lee, Para [0058]).	Claim 8, Lai discloses (Fig. 16) the flash memory according to claim 4, wherein the upper conductive layer (234) is a bit line (234 is a bit line, Para [0035]), the lower conductive layer (236) is a source line (236 is a source line, Para [0035]), an uppermost conductor of the stack is a gate of a selection transistor on a bit line side (214 is string select line, Para [0035]).	Lai does not explicitly disclose a lowermost conductor is a gate of a selection transistor on a source line side.	However, Lee discloses  (Figs. 2A-2B, 6A-6H) a lowermost conductor (155L, lowermost gate pattern, Para [0058])  is a gate of a selection transistor on a source line side (155L is ground selection gate on one side of 105, Para [0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the lowermost conductor of Lee as it functions as a gate for grounding respective signals (lee, Para [0058]).
	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2016/0240551) in view of Lee (US 2012/0068255) as applied to claim 5 above, and further in view of Enda (US 2008/0179659).	Claim 9, Lai in view of Lee discloses the flash memory according to claim 5.	Lai does not explicitly disclose wherein a conductor between the uppermost conductor and the lowermost conductor of the stack is a gate of a transistor of a memory cell and is connected to a corresponding word line.	However, Lee discloses  (Figs. 2A-2B, 6A-6H) wherein a conductor (155a/155a1, gate patterns, Para [0059]) between the uppermost conductor and the lowermost conductor of the stack (155a/155a1 are between 155U and 155L) is a gate of a transistor of a memory cell (155a/155a1 are cell gates, Para [0059]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the middle conductor layers of the stack correspond to the gates of memory cells as it is a common figuration for 3D memory device (Lee, Para [0003]).	Furthermore, Enda discloses (Fig. 2B) conductors (WL1-WL4, word lines, Para [0027]) between an uppermost conductor (SGD2, drain side select gate, Para [0026]) and lowermost conductor (SGS, source side select gate, Para [0027[) is connected to word lines (gates WL1-WL4 form word lines, Para [0027]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that middle conductors of Lai in view of Lee would form word lines for a memory cell as it is a common configuration for 3D non-volatile memory, Enda, Para [0027] – [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819